Citation Nr: 0836479	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-24 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
rotator cuff tear.

2.  Entitlement to service connection for residuals of left 
arm bicep tear.

3.  Entitlement to service connection for residuals of right 
arm bicep tear. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1985 to August 
2005

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in June 2008.  A transcript of the hearing 
has been associated with the claim file.


FINDINGS OF FACT

1.  Residuals of a left rotator cuff tear are due to an 
injury in service.

2.  Residuals of a left and right bicep tear are due to an 
injury in service. 


CONCLUSION OF LAW

1.  Residuals of a left rotator cuff tear were incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Residuals of a left bicep tear were incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Residuals of a right bicep tear were incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claims are being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service medical records show that the veteran injured his 
left shoulder in 2002 when he fell off a trampoline.  Records 
dated between June 2004 and October 2004 show treatment for 
pain of the left shoulder.  Diagnoses of left shoulder 
rotator cuff tear, labral tear and left shoulder rotator cuff 
strain were noted.  Furthermore, service medical records of 
June 2004 show that the veteran was treated for a right and 
left bicep tear.  He was treated with physical therapy.  A 
separation physical is not of record.

A VA examination report of May 2006 notes the veteran 
complained of intermittent pain on his left shoulder ranging 
from 2-4 on a scale of 10.  Physical examination revealed 
impressive muscle definition to shoulders and biceps; minimal 
fatigue, weakness, and lack of endurance with repetitive use; 
no objective evidence of painful motion, no edema, effusion, 
instability, redness, heat, and guarding or abnormal 
movement.  The examiner assessed left rotator cuff, bilateral 
bicep tears.  The examiner noted there were no clinical 
findings of a left rotator cuff tear.  X-rays were negative, 
and no clinical findings of bilateral bicep tears.  

A VA medical opinion of April 2007 notes that the veteran 
injured his left shoulder in December 2003 while on a 
trampoline.  He was diagnosed with chronic bicep tendon/long 
proximal tear and subscapularis partial tear.  The examiner 
noted the findings of the May 2006 VA examination and the 
veteran's reported history at the time.  After a review of 
the claim file and medical treatment records, the examiner 
opined that the veteran's current complaints are less likely 
than not a residual of left bicep tear, left rotator cuff 
tear and right bicep tear that occurred in service.  The 
examiner noted the veteran's continued physical activity 
throughout service after the injuries, the reported 
impressive musculature at the VA examination of May 2006, and 
the radiology reports of May 2006.  He noted that if there 
were chronic residual symptoms the veteran would not be 
physically able to continue the musculature and strength 
development in the shoulders that would allow him to 
participate in active sports such as skiing and especially 
cycling where the shoulders support the upper body and act as 
shock absorbers over rough terrain.  He further reasoned the 
veteran would not be able to lift weights.  

Private medical treatment records of June 2008 note an 
impression of bilateral proximate biceps ruptures and likely 
subscapularis ruptures with possible supraspinatus 
involvement.  The physician recommended Magnetic Resonance 
Imaging (MRI) testing.  The physician opined that based on 
his review of the medical records and the veteran's 
statements, it was more likely than not the shoulder injuries 
occurred while he was in military service.  MRI of the 
shoulders show findings of bilateral subcapularis tears, 
right more prominent than left supraspinatus tears and 
proximal biceps ruptures as well as some labral 
abnormalities.  An impression of significant retracted 
rotator cuff tears was entered.  He noted he had reviewed the 
veteran's service medical treatment records.  

At the Travel Board hearing of June 2008 the veteran 
testified that he has no strength in his arms and that any 
side to side motion and lifting of his arms increases the 
pain.  He testified he takes a lot of Tylenol and Ibuprofen 
for the pain; that he can no longer do a lot of the 
activities he used to do such as playing with the children, 
tennis, swimming, and racquetball.  

After a careful review of the evidence of record the Board 
finds that the evidence is in favor of a grant of service 
connection for residuals of a left rotator cuff tear, and 
residuals of a left and right bicep tear.  There is competent 
evidence of a current disability and a nexus to service.  

Private medical treatment records of June 2008 establish that 
the veteran currently has bilateral biceps tears and, 
subcapularis and supraspinatus, or rotator cuff tears of the 
left shoulder.  The Board is aware that at the VA examination 
of May 2006 there were no clinical findings of abnormalities 
of the left shoulder or of any biceps tear.  However, since 
that examination the veteran has submitted competent evidence 
of clinical findings of a left rotator cuff tear and 
bilateral biceps tears in the form of private MRIs.  
Therefore, the Board accepts the veteran currently has these 
injuries.  

Furthermore, the veteran has presented competent evidence of 
residuals of the above mentioned injuries.  At the Travel 
Board hearing of June 2008 the veteran testified that he 
takes a lot of Tylenol and Ibuprofen for the pain; and that 
he can no longer do a lot of the activities he used to do 
such as playing with the children, tennis, swimming, and 
racquetball.  The VA examination report of May 2006 also 
noted that the veteran reported left shoulder pain and while 
only minimal, he did report fatigue, weakness, and lack of 
endurance with repetitive use.  The veteran is competent to 
report symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, the Board finds the veteran's reports and 
testimony to be credible.  The undersigned had the 
opportunity to observe the veteran at the hearing and finds 
his testimony credible.  Therefore, the Board finds that the 
competent evidence supports a finding of an injury to the 
left shoulder and the right and left biceps in service, and a 
current disability.

Having found that there was an injury in service and that 
there is a current disability, the Board must next decide 
whether there is a nexus to service.  In that regards the 
Board notes that there are conflicting opinions of record.  
The veteran's private physician has stated that his current 
shoulder problems are due to the injuries in service.  He 
rendered his opinion after an examination of the veteran and 
a review of the medical treatment records to include the 
service medical treatment records.  The VA examiner of April 
2007, on the other hand, opined that the veteran's current 
complaints are less likely than not a residual of a left 
biceps tear, left rotator cuff tear, and right biceps tear.  
The Board finds the private physician's opinion to be more 
reliable.  The VA examiner's opinion was based on the 
findings of the May 2006 VA examination which noted no 
clinical findings of any left shoulder injuries or bilateral 
biceps tears.  However, since then competent evidence of 
bilateral biceps tears and a left rotator cuff tear has been 
submitted.  Furthermore, the Board notes the VA examiner's 
reliance on the veteran's level of activity when providing 
his opinion.  As noted, the VA examiner relied on the fact 
that the veteran continued to practice sports and remained 
active through service and thereafter in providing his 
opinion.  However, the Board notes that there is competent 
and credible evidence that the veteran's level of activity 
has diminished.  Even at the May 2006 VA examination the 
veteran reported pain, fatigability, weakness and lack of 
endurance with repetitive use, and stated he did not do upper 
body strengthening for fitness.  The private physician's 
opinion was provided after an examination of the veteran, MRI 
findings, and a review of the medical records to include the 
service medical records.  The Board finds that the private 
physician's opinion was based on a more complete record and 
is therefore more reliable.

In sum, there is competent evidence of injuries in service in 
the form of left rotator cuff tear and bilateral biceps 
tears.  Furthermore, there is competent evidence of residuals 
of the injuries in the form of pain, weakness and 
fatigability with repetitive use.  Finally, there is 
competent evidence of a nexus to service.  Accordingly 
service connection is granted.


ORDER

Service connection for residuals of a left rotator cuff tear 
is granted.

Service connection for residuals of a left biceps tear is 
granted.

Service connection for residuals of a right biceps tear is 
granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


